[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO STRIKE SPECIAL DEFENSE #112
Since none of the "equity" cases cited in the defendant's opposition papers presents a factual situation similar to this case, the plaintiff's motion to strike the special defenses is granted. Moreover, in foreclosure cases available defenses are generally limited to payment, discharge, release, satisfaction or invalidity of a lien. Petterson v. Weinstock, 106 Conn. 436, 441, CT Page 7830138 A. 433 (1927). Equitable defenses of mistake, accident, or fraud from fulfilling a condition of the mortgage can also be used to prevent foreclosure. Id, 442. The court may grant "relief to a mortgagor who can prove that equitable circumstances require withholding of foreclosure or reduction of the amount of state indebtedness." Olean v. Trelia, 190 Conn. 756, 771, 463 A.2d 242
(1983). None of the above factors or circumstances have been claimed or shown via the special defenses. Accordingly, the plaintiff's motion to strike first and second special defense is granted.
Hickey, J.